              Case 2:21-cv-00221-BJR Document 10 Filed 03/16/21 Page 1 of 2




 1                                                             The Honorable Barbara J. Rothstein
 2

 3

 4

 5

 6
                        IN THE UNITED STATES DISTRICT COURT,
 7                   WESTERN DISTRICT OF WASHINGTON AT SEATTLE

 8
     KING COUNTY, ON BEHALF OF ITSELF AND      )               No. 2:21-cv-00221
 9   SIMILARLY SITUATED COUNTIES AND           )
10   CITIES,                                   )
                                Plaintiff,     )               ORDER ON
11                                             )               STIPULATED MOTION FOR
       v.                                      )               STAY OF PROCEEDINGS
12                                             )               PENDING RESOLUTION OF
                                               )               MOTION TO TRANSFER
13
     MCKINSEY & COMPANY, INC., UNITED          )               PURSUANT TO 28 U.S.C. § 1407
14   STATES and MCKINSEY & COMPANY, INC., )                    AND FOR EXTENSION OF TIME
                                               )               TO RESPOND TO COMPLAINT
15                                             )
                                   Defendants )
16   __________________________________________)
17
                                                ORDER
18
            The Court, having examined and considered the Parties’ Stipulated Motion for Stay of
19
     Proceedings Pending Resolution of Motion to Transfer Pursuant to 28 U.S.C. § 1407 and For
20
     Extension of Time to Respond to Complaint, and finding that there is good cause,
21

22          HEREBY ORDERS AND ADJUDGES THAT this matter is stayed in its entirety

23   pending a ruling by the JPML on McKinsey’s Motion to Transfer Pursuant to 28 U.S.C. § 1407.

24   The time within which McKinsey shall respond to the Complaint is extended to 30 days after the

25   JPML rules on McKinsey’s § 1407 Motion, and an answer or other response shall only be

26   required if: (a) the JPML denies McKinsey’s § 1407 Motion; (b) the JPML grants McKinsey’s




                                                    1
               Case 2:21-cv-00221-BJR Document 10 Filed 03/16/21 Page 2 of 2




 1   § 1407 Motion and such a response is required by the transferee court; or (c) the JPML court
 2   issues a ruling requiring a response to the Complaint in this District Court.
 3

 4          IT IS SO ORDERED.
 5

 6          Dated this 16th day of March 2021.



                                                           A
 7

 8
                                                           Barbara Jacobs Rothstein
 9                                                         U.S. District Court Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26



                                                      2
